264DETAILED ACTION
Drawings
The drawings were received on 1/16/20.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The below list of issues is not meant to be construed as a list of every single error, because such a list would be exhaustive. It is requested that applicant carefully re-read the claims and place the claims in proper idiomatic English. 
Claim 1: line 19-20 recites “of the side ear and of the side bracket”; however which of the ears and brackets is this referencing because the claims recite “two side ears” and “two side brackets” making the metes and bounds unclear because do both 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of prior U.S. Patent No. D917782 (hereinafter referred to as Chu). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1: Chu discloses a hair clip (see invention title & Figs 1-17) comprising: a curvilinear upper clamping arm that is curved, the upper clamping arm including a tip formed at its front end (see Figs 2-3), two side ears (see Fig 5) adjacent to a rear end of the upper clamping arm (see Fig 5), a plurality of first elongated projections (see Figs 2-3) and a plurality of second elongated projections (see Figs 2-3) disposed on a lower surface of the upper clamping arm; a curvilinear lower clamping arm having a curved shape (see Figs 2-3), the radius of curvature of the lower clamping arm being greater than the radius of curvature of the upper clamping arm (see Figs 2-3), the front end of the lower clamping arm abuts against an inner side of the tip of the upper clamping arm (see Figs 2-3, 8, & 11-12), the curves of the upper clamping arm and the lower clamping arm are centrally located on the respective arms (see Figs 23). Only ends of the clamping arms abut each other (see Figs 2-3 & 11-12). The curvilinear lower clamping arm includes two side brackets (see Fig 5) adjacent to an end of the lower clamping arm with the two side brackets sitting between the two side ears (see Fig 5), the lower clamping arm includes an elongated opening (see Fig 8) extending from a position adjacent to a free end of the lower clamping arm and a position adjacent to the side brackets (see Fig 8) with the opening extending between the side brackets (see Fig 8). The second elongated projections of the upper clamping arm are shorter than the first elongated projections (see Figs 2-3) and the second elongated projections do not pass through the elongated opening when the clip is closed (see Figs 2-3). A hinge assembly including a torsion spring (see Fig 5) disposed between the side ears and the side brackets and including a hinge pin (see Fig 5) inserted through 
Claim 2: Chu discloses the upper clamping arm including an upper pressing member at its rear adjacent to the side ears (see Figs 1-5). 
Claim 3: Chu discloses the upper pressing member including a series of lines (see Figs 2 & 10) which as best understood constitutes a “knurled member”. 
Claim 4: Chu discloses the lower clamping arm further including a lower pressing member at its rear adjacent to the side brackets (see Figs 1-5). 
Claim 5: Chu discloses the lower pressing member having a wavy shape (see Figs 2-3). 
Claim 7: Chu discloses the first and second elongated projections formed in a single line (see Figs 8-16). 
Claim 8: Chu discloses each of the side ears including an upper limit member (see Figs 3, 11-12 & 18) and each of the side brackets including a lower limit member (see Figs 3, 11-12 & 18) that abut when the hair clip is closed (see Figs 2-3). 
Claim 9: Chu discloses the lower clamping arm including a plurality of spherical protrusions (see Figs 2-3) disposed on an upper surface of the lower clamping arm on each side of the opening (see Fig 10). 
Claim 10: Chu discloses the front end of the upper clamping arm forming a tip that could be used to part hair if so desired (see Figs 1-10). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 7-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6019108) in view of Kirby (US 7631648).
Claim 1: Chen discloses a hair clip (see Figs 1-3) comprising: a curvilinear upper clamping arm (3) having a curved shape and including a tip at its front end, two side ears (31) adjacent to a rear end of the upper clamping arm (see Figs 4-5), a plurality of first elongated projections (rear teeth 32) and a plurality of second elongated projections (front-most teeth 32) disposed on a lower surface of the upper clamping arm (see Figs 1-5). A curvilinear lower clamping arm (1) having a curved shape (see Fig 
Chen discloses the invention essentially as claimed except for a series of openings extending from adjacent the two side ears to a free end of the lower clamping arm and the plurality of first elongated projections extending through these openings. Kirby, however, teaches a hair clip (10) including a curved upper clamping arm (12) hinged (20) to a curved lower clamping arm (14) and teaches providing the lower clamping arm with a series of openings (30, Fig 3) extending from adjacent to the side ears (see Figs 1-3) to a free end of the lower clamping arm and a plurality of first elongated projections (22) extending from a lower surface of the upper clamping arm 
Modified Chen discloses the invention essentially as claimed except for some of the elongated projections, specifically the plurality of second elongated projections, not extending through the openings. Chen does, however, disclose the first and second projections having different lengths. However, it would have been an obvious matter of design choice to modify the hair clip of modified Chen by providing the plurality of shorter elongated projections (the second elongated projections) to remain short and not extend through the openings, since the applicant has not disclosed that only some of the projections extending through the openings solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with all of the projections extending through the openings. 
Claim 2: Modified Chen discloses the invention of claim 1 and Chen further discloses the upper clamping arm including an upper pressing member adjacent the side ears arranged at the rear end of the upper clamping arm (see annotations). 

    PNG
    media_image1.png
    279
    490
    media_image1.png
    Greyscale

Claim 4: Modified Chen discloses claim 1 and Chen further discloses the lower clamping arm having a lower pressing member adjacent the side brackets (see annotations). 
Claim 7: Modified Chen discloses claim 1 and Chen further discloses the first and second elongated projections forming one line (see Figs 1-5). 
Claim 8: Modified Chen discloses claim 1 and Chen further discloses the side ears each including an upper limit member (112) and each side bracket including a lower limit member (Col 2, 15-30) that limit rotation against each other when the clip is closed (see Fig 4 & annotations).
Claim 9: Modified Chen discloses claim 1 and Chen further discloses the lower clamping arm including a plurality of protrusions (12, Fig 1-4) disposed on an upper surface of the lower clamping arm. The proposed modification is to provide a series of openings in a center of the lower clamping arm, which would result in the plurality of protrusions being disposed at either side of the openings as claimed. 

    PNG
    media_image2.png
    423
    534
    media_image2.png
    Greyscale

Claim 10: Modified Chen discloses claim 1 and Chen further discloses the tip of the upper clamping arm being formed at a front end of the upper clamping arm and this tip can be used to part hair if a user so desired. 
Claim(s) 3 and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6019108) in view of Kirby (US 7631648) as applied to claims 2 and 4 above and further in view of D’Alberto (US 2459926).
Claims 3 and 5: Modified Chen discloses the invention of claims 2 and 4 and discloses the invention essentially as claimed except for the upper pressing member being knurled and a lower surface of the lower pressing member being wavy. 
D’Alberto, however, teaches a two piece hair clip with an upper and lower clamping member hinged together for pivotal movement and with an upper pressing member (16) that is knurled (17) and a lower pressing member (9) with a wavy lower . 
Claim(s) 1-2, 4-5, 7 and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150359309) in view of Kirby (US 7631648).
Claim 1: Kim discloses a hair clip (10+20) including a curved upper clamping arm (10) including a tip (12) formed at a front end of the upper clamping arm (see Figs 1-4), two side ears (material around 13, Fig 2) adjacent to a rear end of the upper clamping arm, a plurality of first elongated projections (18) and a plurality of second elongated projections (14) disposed on a lower surface of the upper clamping arm (see Figs 1-4). A curvilinear curved lower clamping arm (20) having an upwardly curved/bent shape (see Fig 3) wherein the curvature of the lower clamping arm is less than the curvature of the upper clamping arm (see Fig 3). The front end of the lower clamping arm abuts against the inner side of the tip of the upper clamping arm (see Fig 3) while other portions of the upper clamping arm do not abut the lower clamping arm (see Fig 3). The lower clamping arm includes two side brackets (material around 23) adjacent to a rear end of the lower clamping arm and the two side brackets are positioned between the two side ears (see Figs 1-3). The clip includes a hinge assembly (30 & 35) including a torsion spring (30) disposed between the side ears and the side brackets (see Figs 1-
Kim discloses the invention essentially as claimed except for a series of central openings extending from adjacent the two side ears to a free end of the lower clamping arm and the plurality of first elongated projections extending through these openings. Kirby, however, teaches a hair clip (10) including a curved upper clamping arm (12) hinged (20) to a curved lower clamping arm (14) and teaches providing the lower clamping arm with a series of openings (30, Fig 3) extending from adjacent to the side ears (see Figs 1-3) to a free end of the lower clamping arm and a plurality of first elongated projections (22) extending from a lower surface of the upper clamping arm (see Figs 1-3) with the plurality of first elongated projections (22) extending through these openings when the clip is closed (see Fig 5; Col 3, 10-25) in order to better hold the hair and the clip together in position during use (Col 3, 10-25). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of Kim by providing the lower clamping member with a series of centralized openings that mate with the plurality of first elongated projections in view of Kirby in order to better hold the clip in place during use. The plurality of second projections of Kim would not extend through these openings because the openings are 
Claim 2: Modified Kim discloses the invention of claim 1 and Kim further discloses the upper clamping arm including an upper pressing member (11) adjacent the side ears (see Figs 1-2). 
Claims 4-5: Modified Kim discloses the invention of claim 1 and Kim further discloses the lower clamping arm comprising a lower pressing member (21) adjacent the side brackets (see Fig 2) wherein the lower pressing member has a wavy shape (see Figs 1-3). 
Claim 7: Modified Kim discloses the invention of claim 1 and Kim further discloses the first elongated projections forming a single line and the second elongated projections forming two lines (see Figs 1-3). 
Claim 10: Modified Kim discloses the invention of claim 1 and Kim further discloses the front end of the upper clamping arm forming a tip that can be used to part hair if so desired (see Figs 1-3). 
Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150359309) in view of Kirby (US 7631648) as applied to claim 2 above and further in view of D’Alberto (US 2459926).
Claim 3: modified Kim discloses the clip of claim 2 and discloses the invention essentially as claimed except for the upper pressing member being knurled. 
. 
Claim(s) 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150359309) in view of Kirby (US 7631648) as applied to claim 1 above and further in view of Chen (US 6019108).
Claim 9: Modified Kim discloses claim 1 and discloses the invention essentially as claimed except for the lower clamping arm including a plurality of protrusions. Chen, however, discloses a hinged hair clip (see Figs 1-4) having a curved upper clamping arm (3) and a curved lower clamping arm (1) with the upper clamping arm including a first plurality of elongated projections (32) and the lower clamping arm including a plurality of protrusions (12, Fig 1-4) disposed on an upper surface of the lower clamping arm all along the length of the lower clamping arm in order to prevent the clip from slipping out of the hair during use (Col 2, 55-60). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the clip of modified Kim by providing the lower clamping member with a series of protrusions in view of Chen in order to help prevent slippage of the clip during use. Since the . 
Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive. 
Applicant’s primary argument is that the proposed combination fails to teach a single elongated opening extending longitudinally from a position adjacent to the front end to a position adjacent to the side brackets; however, the claims do not require a single elongated opening extending longitudinally, so the series of openings extending from a position adjacent to the front end to a position adjacent to the side brackets still meets the claim limitations. The office also notes that this feature of a single elongated opening is not new or novel as evidenced by its presence in D’Alberto (US 2459926) published in 1947 see opening (14, Fig 3). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772